Citation Nr: 0116718	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from September 
1939 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which granted service connection 
for bilateral hearing loss and assigned a zero percent 
evaluation, effective from April 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In view of applicable diagnostic criteria, the veteran 
has level I hearing in the right ear and level VII hearing in 
the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86 
(2000); 38 C.F.R. §§ 4.85, 4.87 (1998); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  See 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) (relevant sections of which 
are to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran a comprehensive 
VA examination and has obtained records of all audiological 
treatment reported by him.  

Moreover, in the August 2000 Statement of the Case, the RO 
notified the veteran of the type of evidence needed to 
support his claim for an initial compensable evaluation for 
bilateral hearing loss.  While the RO did not issue a 
Supplemental Statement of the Case following receipt of a 
private audiological evaluation report in September 2000, the 
Board would point out that this should not result in 
prejudice to the veteran because "...disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Given this, a further 
remand solely for the procedural step of issuing a 
Supplemental Statement of the Case would result only in delay 
and would not, ultimately, be helpful to the veteran's claim.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

In an August 1999 rating decision, the RO granted service 
connection for bilateral hearing loss on the basis of a 
finding that this disability was directly related to service.  
A zero percent evaluation was assigned, effective from April 
27, 1998.  This evaluation has since remained in effect and 
is at issue in this case.

The RO based the initial zero percent evaluation on the 
results of a June 1999 VA audiological examination.  This 
examination revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
40
55
55
55
LEFT
95
75
75
80
100

The average pure tone thresholds were listed as 51 decibels 
in the right ear and 83 decibels in the left ear.  Speech 
audiometry, using the Maryland CNC test, revealed speech 
recognition ability of 92 percent in the right ear and of 88 
percent in the left ear.  The examiner described the 
veteran's disability as a severe-to-profound mixed hearing 
loss in the left ear and a moderate-to-severe and primarily 
sensorineural hearing loss in the right ear.  

The veteran's claims file also includes private audiological 
testing reports dated in August 1999 and July 2000.  However, 
these reports do not indicate whether the type of testing 
utilized by the VA was also used by the private treatment 
providers.  Moreover, the graphs used by the private 
treatment providers, which appear to show pure tone 
thresholds, do not suggest any overall worsening in the 
veteran's hearing subsequent to the July 1999 VA examination.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  Generally, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases where an 
appeal arises from the assignment of an initial rating for a 
disability for which service connection has just been 
granted, as here, the VA must consider the application of 
"staged" ratings for different periods of time depending on 
changes in the level of disability.  See generally Fenderson 
v. West, 12 Vet. App 119 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2000).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (2000)) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (2000).

Next, the percentage evaluation will be found from Table VII 
(in 38 C.F.R. § 4.85 (2000)) by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation level for the ear having the 
poorer hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100 (2000).  

The Board observes that regulatory changes were recently made 
to the criteria for evaluating audiological disabilities, 
effective as of June 10, 1999.  See 38 C.F.R. § 4.86 (2000); 
see also 64 Fed. Reg. 25202-25210 (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has held that if 
the applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. at 312-13.  In a recent precedent 
opinion, however, the VA Office of General Counsel determined 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  However, the 
Board may apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
1999).

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86 (2000).  

In this case, the Board observes that the veteran's left ear 
hearing loss, as shown on the June 1999 VA examination, falls 
into the first "unusual pattern" described in 38 C.F.R. 
§ 4.86 (2000).  All four pure tone thresholds at the 
specified frequencies exceed 55 decibels, and the average 
pure tone threshold is 83 decibels.  Under 38 C.F.R. § 4.86 
(2000), in such a case, the Roman numeric designation will be 
determined from either Table VI or Table VIa (a numeric 
designation of hearing impairment based only on the pure tone 
threshold average), whichever results in the higher numeral.  
Under Table VI, the numeric designation, taking into account 
the speech recognition score of 88, is IV.  Under Table VIa, 
the numeric designation is VII.  It is this latter numeric 
designation that will be considered.

However, the right ear hearing results from the June 1999 VA 
examination (an average pure tone threshold of 51 and a 
speech recognition score of 92) do not meet the criteria for 
consideration under 38 C.F.R. § 4.86 (2000), as the veteran's 
pure tone threshold at 1000 Hertz is 40.  The right ear 
results warrant a numeric designation of I under Table VI, 
and, as applied through Table VII, a noncompensable 
evaluation is warranted when the right ear numeric 
designation of I is applied in conjunction with the left ear 
numeric designation of VII.  

The Board would remind the veteran that he is free to submit 
evidence at a later date in furtherance of the assignment of 
a higher evaluation.  In the present case, however, the 
mechanical application of the relevant diagnostic criteria 
clearly establishes an initial noncompensable disability 
evaluation under Diagnostic Code 6100.  See Lendenmann v. 
Principi, 3 Vet. App. at 349.  This disability has remained 
essentially consistent during the pendency of this appeal, 
and there is no basis for the assignment of "staged" 
ratings under Fenderson.  Therefore, the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for bilateral hearing loss.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence, such as 
medical or employment records, showing that his service-
connected bilateral hearing loss has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  This 
matter was addressed by the RO in the August 2000 Statement 
of the Case.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial compensable evaluation 
for bilateral hearing loss is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

